Case: 1:12-cv-09672 Document #: 365 Filed: 12/28/18 Page 1 of 1 PageID #:5603

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Brian Lucas, et al.
                                Plaintiff,
v.                                                    Case No.: 1:12−cv−09672
                                                      Honorable John J. Tharp Jr.
Vee−Pak, Inc.,, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 28, 2018:


       MINUTE entry before the Honorable John J. Tharp, Jr: Attorney Edward C.
Jepson, Jr.'s motion to withdraw as counsel for defendant [363] is granted. No appearance
on the motion is required. Edward C. Jepson, Jr.'s appearance as counsel is terminated.
Mailed notice (ags, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
